DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16 and 18 respectively of U.S. Patent No. 10,281,668. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation of the ‘668 Patent is present in the respective claim of the currently application.  Although claims 1 and 10 of the ‘668 Patent do not recite ferrule flanges to fit into ferrule flange alignment slots and ferrule openings and their associated method steps as in the respective claims 1 and 10 of the current application, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided ferrule flanges to fit into ferrule flange alignment slots and ferrule openings and their associated method steps.  The inclusion of the limitations would have been obvious to have since the claims are directed to an optical connector holding multiple ferrules.  In order for the connector to hold multiple ferrules, there would necessarily be ferrule flanges to fit into ferrule flange alignment slots and .
Allowable Subject Matter
Claims 1-17 are allowed.  The prior art of record fails to disclose or reasonably suggest a reconfigurable optical connector for holding two or more LC-type optical ferrules comprising: a removable outer housing, one or more ferrule flanges, at least one inner front body removably received in the outer housing, the inner front body supporting two LC-type optical ferrules, the inner front body comprising top and bottom portions with open sidewalls, the inner front body further comprising one or more ferrule openings and one or more ferrule flange alignment slots positioned adjacent to the ferrule openings, wherein the ferrule flanges are configured to be fit into the ferrule flange alignment slots, ferrule springs for urging the optical ferrules towards the mating receptacle and a back body for supporting the ferrule springs in addition to the accompanying features of the independent claim.  More specifically, the prior art fails to teach a receptacle hook recess in the inner front body configured to receive a receptacle hook from a mating receptacle.  This configuration requires the inner housing be at least partially exposed when inserted into the removable outer housing in order to be capable of having a receptacle hook recess to couple with a receptacle hook from a mating receptacle.  
A close prior art of record is U.S. Patent Application Publication 2017/0343740 to Nguyen.  Nguyen teaches in an optical connector (Figures 4-6) holding two or more LC-type optical ferrules (602) having an outer body (402), an inner front body (604/ 704, 706, 708) accommodating the two or more LC-type optical ferrules, ferrule springs [0040] for urging the optical ferrules towards a mating connection.  However, Nguyen fails to expressly teach a back body for supporting the ferrule springs.  Nguyen further fails to teach the inner front body 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.
Reference A discusses receptacle hooks in an optical connector system.  Reference B discusses receptacle hooks and LC ferrules in an optical connector.  Reference C discusses connector receptacles having multiple ferrules.
The documents submitted by applicant in the Information Disclosure Statements have been considered and made of record.  Note attached copy of forms PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TINA M WONG/            Primary Examiner, Art Unit 2874